FILED
                            NOT FOR PUBLICATION                              DEC 20 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON BUCIO-CARRILLO, aka                        No. 06-74810
Ramon Bucio, Ramon Busio, and Jesus
Ramon Bucio-Carrillo,                            Agency No. A038-513-608

              Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 9, 2010 **
                              San Francisco, California

Before: REINHARDT, HAWKINS, and N.R. SMITH, Circuit Judges.




       Ramon Bucio-Carrillo, a native and citizen of Mexico, petitions for review

of an order by the Board of Immigration Appeals (BIA) dismissing his appeal from

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We deny the petition for review.

1.       Bucio-Carrillo seeks to collaterally attack his 1998 removal order. As a

general rule, “an alien cannot collaterally attack an earlier exclusion or deportation

at a subsequent deportation hearing, in the absence of a gross miscarriage of justice

at the prior proceedings.” Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir.

1980) (per curium). Here, the BIA did not err in concluding that Bucio-Carrillo

failed to demonstrate a “gross miscarriage of justice at the prior proceeding,”

because the May 1, 1998 deportation order was lawful when he was deported on

July 14, 1998. See Alvarenga-Villalobos v. Ashcroft, 271 F.3d 1169, 1172-73 (9th

Cir. 2001). Therefore, Bucio-Carrillo cannot collaterally attack his 1998 removal

order.

         Additionally, Bucio-Carrillo is not entitled to the relief provided by 8 C.F.R.

§ 1003.44, because it specifically excludes aliens who illegally return to the United

States.

2.       Bucio-Carrillo filed a motion to augment the record with his I-212

application, his 1998 habeas corpus denial, and the transcript of the proceedings on

October 19, 2005. The documents are not necessary to the resolution of this

matter. Thus, the motion is denied.


                                             2
PETITION DENIED.




                   3